* Rehearing denied February 5, 1934.
Plaintiff filed suit on March 10, 1933, against defendant, for the sum of $570, with 6 per cent. per annum interest from October 10, 1932, as the designated beneficiary of her husband, who died on August 10, 1932, in a policy or certificate of insurance issued by the defendant corporation.
The answer and the agreed statement of facts admit that plaintiff's husband, the insured, had been a member of the defendant corporation for over 30 years; that he was in good financial standing in the local and the Grand Lodge at the time of his death; that plaintiff was the beneficiary in the policy, and that the proof of death and claim for payment were filed timely after the death; in fact, everything is admitted by defendant, except that payment is due at this time, which is more than six months after the death of the insured.
The only defense raised by defendant is the special defense that payments are to be made 90 days or more after the filing of the claim, or at such time as there may be sufficient funds in the endowment department to pay the claims in the order in which they are filed in the office of the grand chancellor.
The case was tried on a statement of facts, and in said statement of facts there is no admission or proof to sustain the special defense. It was incumbent upon defendant to prove, under its special defense, which is based upon a resolution of the defendant corporation adopted April, 1931, that there was not sufficient funds in the endowment department to pay the claim of plaintiff. This being the only defense and defendant having failed to offer any proof to sustain it, it necessarily follows that the special defense fails.
It therefore follows that the judgment of the lower court is affirmed, with all costs.